                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

KAREN MCNEIL, et al.,                            )
                                                 )
     Plaintiffs,                                 )
                                                 )
v.                                               )          NO. 1:18-cv-00033
                                                 )
COMMUNITY PROBATION                              )          JUDGE CAMPBELL
SERVICES, LLC, et al.,                           )          MAGISTRATE JUDGE FRENSLEY
                                                 )
     Defendants.                                 )

                                            ORDER

        Pending before the Court is Plaintiffs’ Motion to Dismiss Counterclaim of PSI

 Defendants (Doc. No. 70), in which Plaintiffs seeks to dismiss a counterclaim for an award of

 attorneys’ fees and costs asserted by Defendants Progressive Sentencing, Inc., PSI-Probation II,

 LLC, PSI-Probation, L.L.C., Tennessee Correctional Services, LLC, Timothy Cook, Markeyta

 Bledsoe, and Harriet Thompson (“the PSI Defendants”) in their initial answer (Doc. No. 60). In

 Response (Doc. No. 93) to the Motion, the PSI Defendants point out that their recently-filed

 amended answer (Doc. No. 80) does not include a counterclaim for attorneys’ fees and costs.

        Because the PSI Defendants have abandoned their counterclaim for attorneys’ fees and

 costs, Plaintiffs’ Motion to Dismiss (Doc. No. 70) the counterclaim is DENIED, as moot.

        It is so ORDERED.

                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE 




     Case 1:18-cv-00033 Document 94 Filed 10/02/18 Page 1 of 1 PageID #: 1186
